DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This office action is responsive to the Claim Amendments and Remarks filed on 12/23/2021.  
This action has been made FINAL.
Examiner Remarks
In the spirit of compact prosecution, Applicant is requested to contact the Examiner for an interview to discuss the inventive concepts of the instant application. Applicant may optionally amend the claims to further direct the claims toward a particular inventive concept described in the specification without an interview.
Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive. 
Applicant alleges the following: “In this context, Applicant's specification teaches that "... the term "annotate" means that the at least one entertainment asset is marked, noted, or otherwise displayed in association with an indication (e.g., a visual indication) of the identity of the media service at which the at least one entertainment asset is accessible and at which the user is not authenticated", which Applicant respectfully contends is not taught or The examiner is not persuaded.  The examiner maintains the combination of Maskatia and Christie discloses the Applicant’s claim language.  More specifically, Christie’s teachings of “subscribing to HBO may be as simple as a couple of button presses to authorize the subscription” in Figures 19 and 20 & Column 17, Lines 50-67 & Column 18, Lines 1-40 discloses the Applicant’s claim language.  MPEP § 2106 states Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure.  In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed Cir. 1997).  Accordingly, the examiner maintains the rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13-18, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Maskatia, US Patent No.: 9,665,871 in view of Christie, US Patent No.: 9,591,339.
Claim 1:
1 and access entertainment assets2 (“Digital media selections from content providers, such as streaming, down loadable, and on-demand media, may also be searched, browsed, and accessed on the website interface 418.” See Figure 13 & Abstract & Column 13, Lines 5-15 & Lines 45-50) at multiple media services3 (“website (YouTube, Hulu, etc.), a movie Studio, a television network, a game publisher … Media selections available from a content provider may include videos on demand, streaming videos, downloadable videos, streaming Video games, or downloadable video games. The media selections may be available through the A/V display inter face 309 that is in communication with the content provider backend 308.” See Figure 13 & Abstract & Column 13, Lines 5-15 & Lines 45-50).
Maskatia failed to disclose “annotating the at least one entertainment asset accessible at a media service at which the user is not authenticated with an identification of the media service at which the at least one entertainment asset is accessible”.  However, Christie discloses this feature in Figures 19 and 20 & Column 17, Lines 50-67 & Column 18, Lines 1-40.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Maskatia by the teachings of Christie to enable improved data store (See Christie Summary of Embodiments).
As modified:
The combination of Maskatia and Christie discloses the following:
authenticating the user at each media service in a set of media services (“verifying and updating their personal information in the customer profile database 404. For example, a customer can link an account they have with a content provider on the website interface 418 by specifying their username, password, account number, and/or other identifying information for the content provider account … authenticate the identity of the customer at the content provider via a connection from the website interface 418 to the content provider identification and authentication controller 506” See Column 13, Lines 50-67);
accessing a respective library of entertainment assets4 at each respective media service in the set of media services (“A catalog of digital media selections available at the content provider can be contained in the metadata database 410.” See Column 14, Lines 5-10 & “The metadata database 410 can contain metadata information for … one or more digital media selections, such as streaming videos, videos on-demand, streaming video games, and/or downloadable Video games;” See Column 14, Lines 1-20 & Column 17, Lines 29-35); 
 (“subscribing to HBO may be as simple as a couple of button presses to authorize the subscription” See Christie Figures 19 and 20 & Column 17, Lines 50-67 & Column 18, Lines 1-40);
displaying (“displaying streaming, on-demand, and/or downloadable electronic media from a content provider.” See Figure 13 & Column 10, Lines 40-50) to the user at least a portion5 of an aggregate library of entertainment assets, the aggregate library of entertainment assets including each respective library of entertainment assets at each respective media service in the set of media services (“A catalog of digital media selections available at the content provider can be contained in the metadata database 410. Metadata for the media articles, media selections, theatrical movie releases, and miscellaneous media sources are stored in the metadata database 410, including title, release date, running time, chapter information, technical details (resolution, audio options, languages, etc.), format, peripheral device requirements, number of players, online capability, actors, voice actors, director, studio, publisher, developer, platform, availability of downloadable content, episode information, genre, critic ratings, individualized ratings (reviews, recommendations, likes, etc.), parental ratings (MPAA, ESRB, TV Parental Guidelines, etc.), description, related content, media artwork, media stills, and other information.” See Column 14, Lines 1-20 & Column 17, Lines 29-35) and at least one entertainment asset accessible at a media (“subscribing to HBO may be as simple as a couple of button presses to authorize the subscription” See Christie Figures 19 and 20 & Column 17, Lines 50-67 & Column 18, Lines 1-40);
annotating the at least one entertainment asset accessible at a media service at which the user is not authenticated with an identification of the media service at which the at least one entertainment asset is accessible (“subscribing to HBO may be as simple as a couple of button presses to authorize the subscription” See Christie Figures 19 and 20 & Column 17, Lines 50-67 & Column 18, Lines 1-40);
receiving from the user a selection of a particular entertainment asset from the aggregate library of entertainment assets (“a digital media selection.” See Column 16, Lines 1-15 & “determining the availability of media selections for the customer” Column 22, Lines 51-55); 
accessing the particular entertainment asset at a particular media service in the set of media services, the particular media service having a library of entertainment assets that includes the particular entertainment asset (“receiving and displaying streaming, on-demand, and/or downloadable electronic media from a content provider.” See Column 10, Lines 33-50“Digital media selections from content providers, such as streaming, down loadable, and on-demand media, may also be searched, browsed, and accessed on the website interface 418.” See Column 13, Lines 45-50).  
Claim 2:
The combination of Maskatia and Christie discloses further comprising: 
(“a search engine 416” See Column 15, Lines 1-10); and retrieving at least one result of the query from the aggregate library of entertainment assets (“In conjunction with a search engine 416, the inventory database 412 and the metadata database 410 can provide inventory results for media articles and media selections to an A/V display interface application 602 on an A/V display interface 309, as shown in FIG. 6. Such results may include the availability of physical media articles at the article dispensing machines 230 as well as digital media selections available at a content provider.” See Column 15, Lines 1-10).    
Claim 3:
The combination of Maskatia and Christie discloses wherein accessing the particular entertainment asset at a particular media service in the set of media services (“website (YouTube, Hulu, etc.), a movie Studio, a television network, a game publisher … Media selections available from a content provider may include videos on demand, streaming videos, downloadable videos, streaming Video games, or downloadable video games. The media selections may be available through the A/V display inter face 309 that is in communication with the content provider backend 308.” See Figure 13 & Abstract & Column 13, Lines 5-15 & Lines 45-50) includes opening an application corresponding to the particular media service and causing the application to access the particular entertainment asset (“The website interface 418 can be interactive and accessible to a customer using web browser Software at an electronic device 306. The website interface 418 may also include a mobile application or consumer electronics device application.” See Column 13, Lines 39-43 & “In conjunction with a search engine 416, the inventory database 412 and the metadata database 410 can provide inventory results for media articles and media selections to an A/V display interface application 602 on an A/V display interface 309, as shown in FIG. 6. Such results may include the availability of physical media articles at the article dispensing machines 230 as well as digital media selections available at a content provider.” Column 15, Lines 1-10).  
Claim 4:
The combination of Maskatia and Christie discloses wherein authenticating the user at each media service in a set of media services includes prompting the user to log in to or create an account at each media service in the set of media services (“verifying and updating their personal information in the customer profile database 404. For example, a customer can link an account they have with a content provider on the website interface 418 by specifying their username, password, account number, and/or other identifying information for the content provider account … authenticate the identity of the customer at the content provider via a connection from the website interface 418 to the content provider identification and authentication controller 506” See Column 13, Lines 50-67).  
Claim 6:
The combination of Maskatia and Christie discloses wherein receiving from the user a selection of a particular entertainment asset from the aggregate library of entertainment assets includes receiving from the user a selection of an entertainment asset accessible at a media service at which the user is not authenticated (“access to a media selection but where the user could access the media selection by upgrading to a premium Subscription package” See Column 21, Lines 25-30), the method further comprising:
prompting the user to log in to or create an account at the media service at which the user is not authenticated (“if the media selection is only available through Hulu Plus, then the customer will not have access to the media selection unless the customer provides additional payment.” See Column 18, Lines 40-43 & Column 23, Lines 19-25).  
Claim 7:
The combination of Maskatia and Christie discloses wherein accessing a respective library of entertainment assets at each respective media service in a set of media services (“A catalog of digital media selections available at the content provider can be contained in the metadata database 410.” See Column 14, Lines 5-10 & “The metadata database 410 can contain metadata information for … one or more digital media selections, such as streaming videos, videos on-demand, streaming video games, and/or downloadable Video games;” See Column 14, Lines 1-20 & Column 17, Lines 29-35) includes accessing a first library of entertainment assets of a first type at a first media service and accessing a second library of entertainment assets of a second type at a second media service, the second type of entertainment assets different from the first type of entertainment assets such that the aggregate library of entertainment assets includes at least two different asset types (“website (YouTube, Hulu, etc.), a movie Studio, a television network, a game publisher … Media selections available from a content provider may include videos on demand, streaming videos, downloadable videos, streaming Video games, or downloadable video games. The media selections may be available through the A/V display inter face 309 that is in communication with the content provider backend 308.” See Figure 13 & Abstract & Column 13, Lines 5-15 & Lines 45-50).
Claims 8-11 and 13-18 and 20:
Claims 8-11, 13-18 and 20 are rejected on the same basis as claims 1-4 and 6-7.
Claim 21:
The combination of Maskatia and Christie annotating the at least one entertainment asset accessible at a media service at which the user is not authenticated with an indication that the at least one entertainment asset is currently not available to the user  (“subscribing to HBO may be as simple as a couple of button presses to authorize the subscription” See Christie Figures 19 and 20 & Column 17, Lines 50-67 & Column 18, Lines 1-40).
Claim 22:
The combination of Maskatia and Christie data and/or processor-executable instructions that, when executed by the at least one processor, cause the display to annotate the at least one entertainment asset accessible at a media service at which the user is not authenticated with an indication that the at least one entertainment asset is currently not available to the user (“subscribing to HBO may be as simple as a couple of button presses to authorize the subscription” See Christie Figures 19 and 20 & Column 17, Lines 50-67 & Column 18, Lines 1-40).
Claim 23:
(“subscribing to HBO may be as simple as a couple of button presses to authorize the subscription” See Christie Figures 19 and 20 & Column 17, Lines 50-67 & Column 18, Lines 1-40).
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 9591339 – Fig 19 and Figure 20 discloses a banner is displayed 1930 that informs the viewer that the series is not currently available according to their current subscriptions and advises that they may sign up (subscribe) for $9.99 per month. In various embodiments, a user may select the banner and immediately subscribe to HBO.
US 20140157329 -- SYSTEMS AND METHODS FOR PRESENTING MEDIA PROGRAM ACCESSIBILITY INFORMATION IN A MEDIA PROGRAM BROWSE VIEW
US 20150121214 -- A system for providing a personalized interaction experience with a media service.
US 20140298385 -- THEME-BASED MEDIA PROGRAM DISCOVERY SYSTEMS AND METHODS
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEREE N BROWN whose telephone number is (571)272-4229.  The examiner can normally be reached on M-F 5:30-2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEREE N BROWN/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        March 4, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The examiner is equating the Applicant’s term “explore” to Maskatia’s teaching of “browse”.
        2 The examiner is equating the Applicant’s term “access entertainment asset” to Maskatia’s teaching of “movies/TV shows”.
        3 The examiner is equating the Applicant’s term “multiple media services” to Maskatia’s teaching of “YouTube, Hulu”.
        4 The examiner is equating the Applicant’s term “library of entertainment assets” to Maskatia’s teaching of “catalog”.
        5The examiner is equating the Applicant’s term “a portion of an aggregate library of entertainment assets” to Maskatia’s teaching of “genre”.